 In the Matter of ARMOUR AND COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA,LOCAL I#8, C. I. O.In the Matterof ARMOUR AND COMPANYandUNITED PACKINGHOUSEWORKERS OFAMERICA, LOCAL #8, C. I. O.Cases Nos.17-R-1232 and17-R-1L44,respectively.-DecidedMarch5, 1946Messrs. Paul E. BlanchardandJ. C. Moore,of Chicago, Ill., forthe Company.Messrs.Patrick Ratigan, John Henry, Reginald C. Dean, FredRomano, Emerson Dappan,andLeroy East,all of Omaha, Nebr.,for the Union.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by United PackinghouseWorkers of America, Local #8, C. I. 0., hereinafter called theUnion, alleging that questions affecting commerce had arisen con-cerning the representation of employees of Armour and Company,Omaha, Nebraska, herein called the Company, the National LaborRelations Board consolidated the cases and provided for an appro-priate hearing upon due notice before Elmer L. Hunt, Trial Exam-iner.The hearing was held at Omaha, Nebraska, on November 5,1945.The Company and the Union appeared and participated.' Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing, the Company moved for dismissal of thepetition filed in Case No. 17-R-1232. For reasons indicated in Sec-tion IV,infra,the motion is hereby denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arex Brotherhood of Railway Carmen of America, A F. L, was served with a noticeof hearing,but failedto appear or participate in the hearing66 N. L.R. B., No. 31.279 280DECISIONSOF NATIONAL LABOR RELATIONS BOARDhereby affirmed.All parties were afforded opportunity to file biefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYArmour and Company, an Illinois corporation, with its principaloffice in Chicago, Illinois, is engaged in the slaughtering, processing,and packaging of livestock products.The Company's operations atOmaha, Nebraska, are solely involved in the present proceeding.During 1944, approximately 50 percent of the raw materials used atthe Company's Omaha plant was purchased and transported frompoints outside the State of Nebraska.During the same period theCompany slaughtered and processed in excess of 500,000,000 poundsof livestock products at its Omaha plant, valued in excess of$1,000,000, approximately 75 percent of which was shipped to pointsoutside the State of Nebraska.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THEORGANIZATION INVOLVEDUnited Packinghouse Workers of America, Local #8, is a labororganization, affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the bargain-ing representative of the employees involved in these cases until theUnion has been certified by the Board in the appropriate unit orunits.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof the employees for whom it.seeks to bargain.2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.s The Field Examinerreported that, in Case No 17-R-1232, the Union submitted 14membership-authorization cards, andthat there were 24 employees in the proposed unitHe further reportedthat, in Case No. 17-R-1244, the Union submitted 19 membership-authorization cards, and thatthere were 22 employees in the proposed unit. ARMOUR AND COMPANY281IV.THE APPROPRIATE UNIT; THE DETERMINATIONOF REPRESENTATIVESCase No. 17-R-1244The Union seeks to include the Company's carshop maintenanceemployees in the presently existing unit of packinghouse productionand maintenance employees for which the Union is the bargainingrepresentative.3The Company contends that the car shop mainte-nance employees comprise a separate and distinct unit for collectivebargaining purposes.The Company's carshops are located approximately three-fourthsof a mile from the plant housing the production and maintenanceemployees.The car shop employees, consisting of welders,air brakemen, car scrubbers, brine valve repairers, plug and canvassers, wheeland axle fitters, brake beam repairers, and laborers, are engaged inthe general maintenance and repair work on both the running gearand superstructure of the Company's refrigerator cars.A substan-tial portion of these cars is ultimately moved to the packinghousedocks for loading purposes.It is apparent that the functions and duties of the car shopemployees are not identical to those of the packinghouse productionand maintenance employees.On the other hand, we note that thecar shop employees, like the packinghouse employees, are hiredthrough the personnel manager in the main office at the packinghouseand that both groups of employees are under the general supervisionof the plant superintendent,4 and receive their wages through thegeneral office at Omaha. On the basis of theforegoing facts, we areof the opinion and find that the car shop employees may properlyform part of the production and maintenance unit if the employeesso desire."In view of the absence of any question concerning representationamong the employees in the original production and maintenanceunit,we shall direct an election only among the employees in theCompany's car shops wherein a question concerning representationhas arisen. If the employees in this voting group select the Union,they will have thereby indicated their desire to be includedin a unit6In August 1945, the Company and the Union entered into a master collective bar-gaining agreement covering,inter alia,a unit of production and maintenance employeesat the Omaha plant.'In reference to car shop matters, the superintendent is responsible to the Company'svice president in charge of transportation.He refers packinghouse matters to thevice president in charge of operations.6We need not offer the car shop employees the opportunity of functioning as a sepa-rate unit,inasmuch as there is no labor organization to represent them in such a unit.Cf.Matter of Armour and Company,49 N. L. R. B. 1208, where a labor organizationsought to represent these same employees in a separate unit. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the general production and maintenance employees and willbecome a part of such unit.With respect to the composition of the car shop employees' votinggroup, we shall exclude, in accordance with the agreement of theparties, the policemen or watchmen, plant superintendent and hisassistant, the general foreman, car inspector, and all other super-visory employees within our customary definition.We shall, accordingly, direct that the question concerning repre-sentation be resolved by an election among all the maintenanceemployees in the car shops of the Company's Omaha, Nebraska.plant, excluding policemen or watchmen, the plant superintendentand his assistant, general foreman, the car inspector, and all othersupervisory car shop employees having the authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.Case No. 17-R-1232In this case, the Union seeks to include the Company's plant-pro-tection employees," excluding supervisory employees within ourusual definition, in the production and maintenance unit, referred toabove.The Company moved at the hearing that the Union's peti-tion be dismissed on the ground that its plant-protection employeesare not employees within the meaning of the Act.The Company's plant-protection force consists of a chief guard(chief of police), assistant chief guard (assistant chief of police),and approximately 26 plant guards (policemen).All if the plantguards, who receive a weekly salary, are armed, uniformed, anddeputized, but were recently released from militarization.They alsowear badges, which symbolize their authority.Generally described,the duties of the plant guards consist of the maintenance of orderand the protection of life and property.More specifically, theircollective functions consist of the patrolling of the plant area toguard against fire, sabotage and theft, "ringing-in" on an A D Tsystem at various points on their route.They check all persons andvehicles entering and leaving the plait.In addition, the plantguards must enforce all of the Company's rules and regulations.Any infraction of these rules or regulations, such as gambling, loaf-ing, drunkenness, and disorderly conduct, must be reported to the ARMOUR AND COMPANY283chief guard, who has the sole authority to recommend disciplinaryaction.7We note that the reports, which are either oral or written,are merely factual in nature ; and that the plant guards, excludingthe chief guard, have no authority to discharge, discipline, or censureany of the Company's other employees.In support of its motion to dismiss the petition, the Companycontends that the plant guards are closely allied with managementand that union membership of its plant-protection employees wouldnecessarily conflict with their loyalty to the Company.We haveconsidered both contentions in recent cases involving monitorialplant-protection employees and have found them to be withoutmerit."Nothing in this case persuades us to hold otherwise.We,therefore, deny the Company's motion to dismiss the petition.How-ever, inasmuch as the guards exercise monitorial functions in relationto the Company's other employees, we shall not add them to thepresent bargaining unit, but shall place them in a separate unit, inaccordance with our usual practice.9We find that all of the Company's plant-protection employees(policemen), at its Omaha, Nebraska, plant, but excluding the chiefguard (chief of police), the assistant chief guard (assistant chief ofpolice), the Company's other employees, and any other supervisoryplant-protection employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.We shall refer to this unitas voting group 2 in the Direction of Elections.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theplant-protection employees in the above appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Elections herein, subject to the limitations andadditions set forth in the Direction.7The chief guard is responsible to the plant superintendent, who has consistentlyfollowed his disciplinary recommendations.8 SeeMatter of Cudahy Packing Company,65 N. L. R B 10;Matter of Pullman-Standard Car Manufacturing Company,63 N. L. It. B. 822;Matter of Great LakesSteel Corporation,63 N. L. R. B. 8T4;Matter of National Lead Company,TitaniumDivision,62 N L R.B 107;Matter of Standard Steel Spring Company,62 N. L. It. B660;Matter of Bethlehem-Fairfield Shipyard,Inc.,61 N. L. R B. 901;Matter ofInternationalHarvester Company, Milwaukee Works,61 N. L.R.B. 912;Matter ofChrysler Corporation,44 N. L.It. B. 881.9Matter of Standard Steel Spring Company, supra;Matter of Kelsey-Hayes WheelCompany,62N. L. R. B.42;Matter of National Lead Company,Titanium Division,supra; Matter of Bethlehem Fairfield Shipyard, Inc . supra; Matter of Bethlehem SteelCompany,61 N. L, It. B. 892. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour andCompany, Omaha, Nebraska, separate elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventeenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among those employees in each of the voting groups indicated below,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not the employees in eachof the voting groups desire to be represented by United PackinghouseWorkers of America, Local #8, C. I. 0., for the purposes of collec-tive bargaining :1.All maintenance employees in the car shops of the Company'sOmaha, Nebraska, plant, excluding policemen or watchmen, theplant superintendent and his assistant, general foreman, the carinspector, and all other supervisory car shop employees having theauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.2.All of the Company's plant-protection employees (policemen)at its Omaha, Nebraska, plant, but excluding the chief guard (chiefof police), the assistant chief guard (assistant chief of police), theCompany's other employees, and any other supervisory plant-pro-tection employees with the authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Elections.